DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-5, 8-9, 14-16, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 10 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cok (US Pub: 2004/0140961 A1)
	As to claim 1, Cok discloses a touch display panel (i.e. as seen in figure 1 and 4 the frame is the entire top frame structure creating the support device of figure 1 having mirrors 66 and the body 44 combined to create a total display structure) (see Fig. 1 and 4, [0015-0016], [0027-0028]), comprising: 
 	a frame provided with a first accommodation space (i.e. the first accommodation space is the space underneath the structure of the top of figures 1 and 4 having the 49 light emitting direction) (see Fig. 1 and 4, [0015-0016], [0027-0028]), first accommodation slots cut in a sidewall of the frame (i.e. the first accommodation slot is the left side slot which is created with the mirror unit on the right side as well as the empty space created underneath for the IR transmitter OLED unit 62 to reside in) (see Fig. 1 and 4, [0015-0016], [0027-0028]), and second accommodation slots cut in an opposite sidewall of the frame (i.e. the right side of the slot which is the mirror on the left side and the area underneath that contains the IR receiver 64 unit) (see Fig. 1 and 4, [0015-0016], [0027-0028), wherein the first accommodation slot and the second accommodation slot are disposed above the first accommodation space (i.e. as seen in figures 1 and 4 the mirror area are clearly above the first accommodation space that contains the display unit 60) (see Fig. 1 and 4, [0015-0021], [0027-0028]); 
 	a display panel disposed in the first accommodation space (i.e. the display unit 60 is said to be an OLED display panel) (see Fig. 1 and 4, [0015-0016], [0027-0028]); 
 	infrared emitting modules disposed in the first accommodation slots and at a periphery of a light-emitting side of the display panel (i.e. the unit 62 OLED infrared unit is on the periphery of the light-emitting side of the display panel 60) (see Fig. 1-4, [0015-0021]); 
 	infrared receiving modules disposed in the second accommodation slots and at the periphery of the light-emitting side of the display panel (i.e. the IR receiving module 64 is clearly placed on the other side of the display panel unit 60) (see Fig. 1 and 4, [0015-0016], [0027-0028]); and 
 	a transparent layer disposed on the display panel (i.e. as seen in figure 1 and 4 an air layer exist to separate the OLED and the protective layer 44 which is a transparent layer) (see Fig. 1, [0016-0017]) and a protective layer disposed on the transparent layer (i.e. the transparent layer is at top layer of the display 60 which is said to be a  between the display electrode layers 60 and the protected layer 44 as seen in figure 1) (see Fig. 1, [0015-0016]), wherein the transparent layer is disposed between the infrared emitting modules and the infrared receiving modules (i.e. the empty area is clearly seen to between the right 64 and the left 62) (see Fig. 1 and 6, [0028]), and light-emitting surfaces of the infrared emitting modules directly face the transparent layer (i.e. the display panel 60 is a display stack whereby the transparent top layer is naturally directly facing the empty electronic circuitry layer for the emitted from the OLED  to pass through to the user 49) (see Fig. 1 and 4-6, [0015-0016], [0027-0028]).
 	As to claim 10, Cok discloses a touch display panel (i.e. as seen in figure 1 and 4 the frame is the entire top frame structure creating the support device of figure 1 having mirrors 66 and the body 44 combined to create a total display structure) (see Fig. 1 and 4, [0015-0016], [0027-0028]), comprising: 
 	a frame provided with a first accommodation space (i.e. the first accommodation space is the space underneath the structure of the top of figures 1 and 4 having the 49 light emitting direction) (see Fig. 1 and 4, [0015-0016], [0027-0028]), a first accommodation slot cut in a sidewall of the frame (i.e. the first accommodation slot is the left side slot which is created with the mirror unit on the right side as well as the empty space created underneath for the IR transmitter OLED unit 62 to reside in) (see Fig. 1 and 4, [0015-0016], [0027-0028]) and a second accommodation slot cut in an opposite sidewall of the frame(i.e. the right side of the slot which is the mirror on the left side and the area underneath that contains the IR receiver 64 unit) (see Fig. 1 and 4, [0015-0016], [0027-0028), wherein the first accommodation slot and the second accommodation slot are disposed above the first accommodation space (i.e. as seen in figures 1 and 4 the mirror area are clearly above the first accommodation space that contains the display unit 60) (see Fig. 1 and 4, [0015-0021], [0027-0028]);  
 	a display panel disposed in the first accommodation space (i.e. the display unit 60 is said to be an OLED display panel) (see Fig. 1 and 4, [0015-0016], [0027-0028]);
 	infrared emitting modules disposed in the first accommodation slot and at a periphery of a light-emitting side of the display panel (i.e. the unit 62 OLED infrared unit is on the periphery of the light-emitting side of the display panel 60) (see Fig. 1-4, [0015-0021]);  and 
 	infrared receiving modules disposed in the second accommodation slot and at the periphery of the light-emitting side of the display panel (i.e. the IR receiving module 64 is clearly placed on the other side of the display panel unit 60) (see Fig. 1 and 4, [0015-0016], [0027-0028]).
	As to claim 6, Cok teaches the touch display panel according to claim 1, wherein the frame comprises a first sidewall, a second sidewall, a third sidewall, and a fourth sidewall that are connected end to end in sequence, the first sidewall is disposed opposite to the third sidewall, and the second sidewall is disposed opposite to the fourth sidewall; the first accommodation slots are provided in the first sidewall and the second sidewall, and the second accommodation slots are provided in the third sidewall and the fourth sidewall; and two of the infrared emitting modules are disposed in the two first accommodation slots in a one-to-one correspondence, and two of the infrared receiving modules are disposed in the two second accommodation slots in a one-to-one correspondence (i.e. as seen in figure 1-4 embodiment the device of Cok has four side walls connected to each other in sequent and the accommodation slots are fully seen in figure 2 embodiment which the infra-red modules are set as the side of the display in a one-to-one configurations) (see Fig. 1-4, [0016-0022]).
	As to claim 7, Cok teaches the touch display panel according to claim 1, wherein a second accommodation space and a third accommodation space that are sequentially connected to the first accommodation space are provided in the frame, and the second accommodation space is communicated with and disposed in a same layer as the first accommodation slot and the second accommodation slot, respectively; and the transparent layer is disposed in the second accommodation space, and the protective layer is disposed in the third accommodation space (i.e. as seen in figures 1 and 4 the mirror area are clearly above the first accommodation space that contains the display unit 60) (see Fig. 1 and 4, [0015-0021], [0027-0028]).  
	As to claim 17, Cok teaches the touch display panel according to claim 10, wherein the frame comprises a first sidewall, a second sidewall, a third sidewall, and a fourth sidewall that are connected end to end in sequence, the first sidewall is disposed opposite to the third sidewall, and the second sidewall is disposed opposite to the fourth sidewall; the first accommodation slot is opened in the first sidewall and the second sidewall, and the second accommodation slot is opened in the third sidewall and the fourth sidewall; and two of the infrared emitting modules are disposed in the two first accommodation slots in a one-to-one correspondence, and two of the infrared receiving modules are disposed in the two second accommodation slots in a one-to-one correspondence (i.e. as seen in figure 1-4 embodiment the device of Cok has four side walls connected to each other in sequent and the accommodation slots are fully seen in figure 2 embodiment which the infra-red modules are set as the side of the display in a one-to-one configurations) (see Fig. 1-4, [0016-0022]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cok (US Pub: 2004/0140961 A1) in view of Kim et al. (US Pub: 2021/0247871 A1).
 	As to claim 2, Cok teaches the touch display panel according to claim 1, but do not teach wherein the transparent layer is formed of a transparent material and fully attached and connected to the display panel (i.e. as seen in figure 6 the top-most sub-layer of OLED 60 is a complex multiple layer device, however Cok do not explicitly teach a transparent layer between the protective layer 44 and the OLED that is a fully attacked and connected material since only air is placed there ) (see Cok, Fig.1 and 6, [0028]).
 	Kim teaches wherein the transparent layer is formed of a transparent material and fully attached and connected to the display panel (i.e. as seen in the figure 2 embodiment Kim teaches an OLED display panel which has a transparent cover unit WP which is attached to the display unit with adhesive) (see Fig. 1-2, [0054-0058]).
 	Since both Cok and Kim teaches an OLED display unit with input capacity, they are analogous in having the same field of endeavor.  Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have used an adhesive based transparent layer for the top of the OLED device, in order to reduce the invention into practice with a realistic design for an OLED display active matrix device (see Fig. 1-2, [0050-0058]). 
	As to claim 3, Cok and Kim teaches the touch display panel according to claim 2, wherein the transparent layer is fully attached to the display panel through an adhesive layer (i.e. as seen in the figure 2 embodiment Kim teaches an OLED display panel which has a transparent cover unit WP which is attached to the display unit with adhesive) (see Fig. 1-2, [0054-0058]).
 	As to claim 11, Cok and Kim teaches the touch display panel according to claim 10, further comprising a transparent layer disposed on the display panel and a protective layer disposed on the transparent layer, wherein the transparent layer is disposed between the infrared emitting modules and the infrared receiving modules (i.e. as seen in the figure 2 embodiment Kim teaches an OLED display panel which has a transparent cover unit WP which is attached to the display unit with adhesive) (see Fig. 1-2, [0054-0058]).
	As to claim 12, Cok and Kim teaches the touch display panel according to claim 11, wherein the transparent layer is formed of a transparent material and fully attached and connected to the display panel (i.e. as seen in the figure 2 embodiment Kim teaches an OLED display panel which has a transparent cover unit WP which is attached to the display unit with adhesive) (see Fig. 1-2, [0054-0058]).
 	As to claim 13, Cok and Kim teaches the touch display panel according to claim 12, wherein the transparent layer is fully attached to the display panel through an adhesive layer (i.e. as seen in the figure 2 embodiment Kim teaches an OLED display panel which has a transparent cover unit WP which is attached to the display unit with adhesive) (see Fig. 1-2, [0054-0058]).
 	As to claim 18, Cok and Kim teaches the touch display panel according to claim 11, wherein a second accommodation space and a third accommodation space that are sequentially connected to the first accommodation space are provided in the frame, and the second accommodation space is communicated with and disposed in a same layer as the first accommodation slot and the second accommodation slot, respectively; and the transparent layer is disposed in the second accommodation space, and the protective layer is disposed in the third accommodation space (i.e. as seen in figures 1 and 4 the mirror area are clearly above the first accommodation space that contains the display unit 60) (see Fig. 1 and 4, [0015-0021], [0027-0028]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Christiansson et al. (US Pub: 2012/0256882 A1) is cited to teach another optical input device having infrared detection in figures 1-2 embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        December 17, 2022